Citation Nr: 1621415	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for headaches, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a low back disorder, and if so whether the claim may be allowed.

3.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a bilateral knee disorder, and if so whether the claim may be allowed.

4.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for dissociative episode, and if so whether the claim may be allowed.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on two periods of active duty in the United States Air Force from December 1970 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an August 2010 rating decision in Indianapolis, Indiana.  During the course of the appeal, the claims file was transferred to the RO in Indianapolis, Indiana.  In December 2009, the Veteran filed documentation which the RO considered to be a request for reconsideration.  See statement of the case dated in September 2013.  

In September 2015, the Veteran testified at a video conference hearing before the undersigned and waived initial Agency of Original Jurisdiction (AOJ) review of additional evidence received since the case was certified to the Board in March 2014.  The record was held open for 60 days.  In December 2015, the Veteran submitted additional evidence with a waiver of initial AOJ review.  In March 2016, the Veteran's request for a 60 day extension was granted, and as of this date, the Veteran has not submitted any additional evidence.  

The Board has recharacterized the Veteran's claim for dissociative episode more broadly to an acquired psychiatric disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

Before reaching the merits of the claims for headaches, low back disorder, bilateral knee disorder, and acquired psychiatric disability, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

The Veteran checked Box 9B on the October 2013 VA Form 9 unambiguously indicating that he had read the September 2013 statement of the case (SOC) and was only appealing claims regarding his headaches, low back, bilateral knee, and acquired psychiatric disabilities.  He did not check the box indicating he wanted to appeal all of the issues listed on the SOC and VA has taken no further action with regard to ankles and residuals of tuberculosis exposure which might indicate waiver of the perfection requirement.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Evans v. Shinseki, 25 Vet. App. 7 (2011).

By way of an August 2014 rating decision, the RO denied entitlement to service connection for a bilateral hip disorder, an increased rating for the service-connected hernia residuals and entitlement to a total disability rating based on individual unemployability.  The Veteran thereafter filed a notice of disagreement (NOD) with respect to that decision in September 2014.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the RO has acknowledged receipt of the NOD and further action is pending at the RO.  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, these claims remain under the jurisdiction of the RO at this time. 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from July 2006 to April 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for headaches, low back disorder, bilateral knee disorder, and acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 2008 VA rating decision, the claims for entitlement to service connection for headaches, low back disorder, bilateral knee disorder, and dissociative episode were denied; additional evidence was received within one year and the denial was continued in a December 2008 VA rating decision; the Veteran was notified of these actions and of his appellate rights in January 2009, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The evidence received since the January 2009 VA rating decision, regarding headaches, low back disorder, bilateral knee disorder, and dissociative episode, is not cumulative or redundant and raises the possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The January 2009 VA rating decision, denying entitlement to service connection for headaches, low back disorder, bilateral knee disorder, and dissociative episode, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received since the January 2009 VA rating decision to reopen service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).

3.  New and material evidence has been received since the January 2009 VA rating decision to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.

4.  New and material evidence has been received since the January 2009 VA rating decision to reopen service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.

5.  New and material evidence has been received since the January 2009 VA rating decision to reopen service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decisions below regarding headaches, low back disorder, bilateral knee disorder, and acquired psychiatric disability, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In the November 2008 VA rating decision, service connection for headaches, low back disorder, bilateral knee disorder, and dissociative episode was denied.  It was explained that review of the record showed no complaint or diagnosis of headaches and review of service treatment records was negative for complaint, treatment, or clinical diagnosis of a back injury, knee injury, dissociative episode, or any other mental disorder.  Additional private treatment records were obtained and associated with the record and the RO continued the denials in the December 2008 VA rating decision.  The Veteran was notified of these actions and of his appellate rights in January 2009.  In December 2009, he submitted a VA Form 21-4138 listing, in part, the following disabilities: lower back condition, bilateral knee condition, frequent headaches, and dissociative episode.  The Board finds this statement did not constitute a timely Notice of Disagreement as it did not express disagreement with the decision or a desire to contest the result nor was new and material evidence associated with the record within one year of the January 2009 VA rating decision.  Therefore, the January 2009 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

Relevant evidence received since the January 2009 VA rating decision lay statements by the Veteran at the September 2015 Board hearing regarding in-service and continuous symptoms of headaches and in-service injury to the low back and knees with continuing symptomatology thereafter.  Moreover, additional private treatment records show diagnoses of tension headaches (in September 2012 VA examination report), mild degenerative disc disease (DDD) with mild facet arthritic changes of the lumbar spine (in August 2011), bilateral knee degenerative disease (in January 2009), depression (in February 2011), and anxiety disorder (in December 2011).  The Board finds that this evidence is new and material to the elements of in-service occurrences and current disabilities, which were not established at the time of the January 2009 VA rating decision.  As a result, the claims for entitlement to service connection for headaches, low back disorder, bilateral knee disorder, and dissociative episode are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for headaches is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for a low back disorder is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened. 


REMAND

A remand is needed to obtain additional VA medical opinion for the issue of entitlement to service connection for headaches.  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, further clarification is needed for the September 2012 VA medical opinion because review of the Veteran's testimony at the September 2015 Board hearing indicates his headaches were not associated with a respiratory condition, he did not experience headaches prior to entry to service, and he has had continuous headache symptomatology since separation from service.  Moreover, review of the record shows private treatment in June 2006 for a gun shot wound incident to the right knee during which he was also hit in the head with the butt of a gun.  These in-service reports and June 2006 private treatment were not considered in the September 2012 VA medical opinion.  

A remand is needed to obtain VA examinations and medical opinions to properly adjudicate the issues of entitlement to service connection for low back, bilateral knee, and acquired psychiatric disabilities.  See 38 C.F.R. § 3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, review of the record shows current disabilities of bilateral knee degenerative disease and mild DDD with mild facet arthritic changes of the lumbar spine during the appeal period.  His DD Form 214 shows his military occupational specialty (MOS) included personnel clerk, personnel specialist, administrative specialist, and general clerk.  At the September 2015 Board hearing the Veteran reported during his first period of active duty as a distribution clerk, he delivered mail over the entire base which required a lot of walking on concrete in the rain and snow.  While completing these duties he fell, twisted his back, and self treated with over-the-counter medication, and during the remainder of service he experienced restlessness in bed, back pain, knee pain, swelling of the knees, and used knee wraps and pads.  The Veteran explained that he has experienced continuous back and knee symptomatology since separation from service.  Review of the record also shows June 2006 private treatment for a gun shot wound to the right thigh and knee area.  

With regard to an acquired psychiatric disability, as noted above, the record shows current diagnoses of depression in February 2011 and anxiety disorder in December 2011.  The Veteran was also treated for a dissociative episode in February 1971 during service, which the Veteran attributes to his current psychiatric diagnoses.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an additional medical opinion from the September 2012 VA examiner, or an appropriate clinician, addressing the etiology of the Veteran's current headaches.  If the examiner concludes that an additional examination is required, such should be provided.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Following a review of all of the evidence the VA physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current headaches are related to the Veteran's active service from December 1970 to January 1978.  The examiner's attention is directed to the Veteran's reports of headaches starting at the same time as the dissociative episode in service, his June 2006 private treatment for a gun shot wound during which he was hit in the head with the butt of a gun and his personal statements and testimony of continuous symptoms since separation from service during the September 2015 Board hearing.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of a low back disorder.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For any diagnosed low back disorder, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from December 1970 to January 1978, to include his MOS duties and consideration of his personal statements and testimony during the September 2015 Board hearing of record that he was injured in service and had continuing symptoms thereafter.

If no current diagnosis is rendered, the examiner should refer to the diagnosis of mild DDD with mild facet arthritic changes of the lumbar spine (as noted in an August 2011 private treatment record) and render the appropriate requested medical opinion above.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of a bilateral knee disorder.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For any diagnosed knee disorder, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from December 1970 to January 1978, to include his MOS duties, consideration of his personal statements and testimony during the September 2015 Board hearing, and June 2006 private treatment for the right knee area of record.

If no current diagnosis is rendered, the examiner should refer to the diagnosis of bilateral knee degenerative disease (as noted in a January 2009 private treatment record) and render the appropriate requested medical opinion above.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of an acquired psychiatric disability.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For any diagnosed acquired psychiatric disability, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from December 1970 to January 1978, to include February 1971 in-service treatment for dissociative episode and consideration of his personal statements and testimony during the September 2015 Board hearing of record.

If no current diagnosis is rendered, the examiner should refer to the diagnoses of depression (as noted in a February 2011 private treatment record) and anxiety disorder (as noted in a December 2011 private treatment record) and render the appropriate requested medical opinion above.

5.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include a decision of the claims based on the existing evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

6.  The AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

7.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
Department of Veterans Affairs


